Citation Nr: 0112174	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  95-30 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for anxiety 
reaction, currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from July 1942 to March 
1945.

This appeal arises from a June 1995 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO).  In May 
1997, the Board of Veterans' Appeals (Board) remanded this 
case to the RO for evidentiary development.  The case was 
returned to the Board and again remanded to the RO in 
September 1998 for additional evidentiary development.  The 
case has been returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The anxiety reaction causes moderate impairment.

3.  The veteran had anxiety, mood disturbance, mild memory 
loss, and judgment was considered limited on one occasion.  

4.  The evidence does not show sleep impairment, impaired 
self care, flattened affect, disturbed speech, panic attacks 
more than once a week, difficulty in understanding complex 
commands, impairment of short and long term memory, or 
impaired judgment and abstract thinking.

5.  The evidence does not show suicidal ideation, obsessional 
rituals, near continuous panic, impaired impulse control, 
disorientation, neglect of appearance or hygiene; or 
illogical, obscure, or irrelevant speech.

6.  The veteran has one service-connected disability, rated 
as 50 percent disabling.

7.  The veteran's service-connected disability does not cause 
him to be unemployable.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
anxiety reaction are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000); 38 C.F.R. §§ 4.126, 4.129, 4.130, 4.132, Diagnostic 
Code 9400 (1996); 38 C.F.R. §§ 4.7, 4.9, 4.126(b), 4.130, 
Diagnostic Code 9400 (2000).

2.  The criteria for a total disability rating for 
compensation purposes due to individual unemployability are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Public Law 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000); 38 C.F.R. 
§§ 4.14, 4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

An April 1945 rating decision granted service connection for 
mixed psychoneurosis and awarded a 10 percent disability 
rating.

An April 1950 rating decision reduced the disability rating 
to noncompensable.

A June 1958 rating decision recharacterized the disability as 
psychoneurosis variously diagnosed psychophysiological 
gastrointestinal reaction and psychophysiological 
musculoskeletal reaction.  The noncompensable disability 
rating was continued.

A March 1960 rating decision again recharacterized the 
disability as anxiety reaction and increased the disability 
rating to 10 percent.  A November 1963 rating decision 
increased the disability rating to 30 percent for anxiety 
reaction with psychophysiologic gastrointestinal and 
musculoskeletal reactions.

A March 1974 rating decision implemented a March 1974 Board 
decision that increased the disability rating to 50 percent.  
This increase was effective from 1972. 

Private medical records and medical statements, dated from 
1993 to October 1998, note evaluation, treatment, and follow 
up for cancer of the prostate.  The records also reference 
hypertension.

A July 1994 VA examination report notes diagnoses of 
asymptomatic left varicocele and prostatectomy for cancer 
with subsequent radiation therapy.

The report of a July 1994 VA psychiatric examination notes 
the veteran reported severe shakiness, restlessness, GI 
symptoms, and musculoskeletal symptoms including feelings of 
tension and pain in the head.  The veteran indicated he 
remained at home much of the time with few activities.  The 
report indicates the veteran was neatly dressed and appeared 
alert.  The veteran was restless.  There was decreased verbal 
productivity and hesitant speech but he was oriented and gave 
an apparently adequate history.  Insight and judgment were 
somewhat limited.  The diagnosis was generalized anxiety 
disorder with psychophysiologic gastrointestinal and 
musculoskeletal symptoms.

A January 1995 private hospital discharge summary and 
associated medical records note final diagnoses of 
cardiovascular accident and severe hypertension.

The report of an April 1995 VA psychiatric examination notes 
the veteran gave a history of anxiety, tension, restlessness, 
difficulty concentrating, and periods of depression.  The 
report indicates he was dressed in casual clothing, and 
appeared alert and restless.  The veteran was well oriented.  
Verbal productivity was somewhat decreased.  Insight and 
judgment appeared adequate.  The diagnosis was generalized 
anxiety disorder with history of psychophysiologic 
gastrointestinal and musculoskeletal symptoms.  

An August 1997 statement from a private physician notes the 
veteran was receiving treatment for a schizoid personality 
with psychophysiological complaints in addition to his 
urological and cardiac disorders.

The report of a September 1997 VA mental disorders 
examination notes the veteran reported a history of 
increasing physical difficulties with the most recent surgery 
being a bypass operation in February 1996.  He also reported 
marked nervous symptoms including anxiety, restlessness, 
depression, difficulty concentrating, and poor relationships 
with other people including any sort of family gathering.  He 
indicated that noise or confusion caused a marked increase in 
anxiety with episodes of shaking and tension.  The veteran 
indicated he retired some years earlier because of his 
symptoms including nervousness and difficulty concentrating, 
and gave no history of recent employment.  The report notes 
the veteran was neatly dressed in casual clothing.  He 
appeared alert, tense and tremulous.  He was cooperative.  
Orientation, memory, insight, and judgment appeared adequate.  
The report notes the veteran described deficiencies in areas 
including work, family relations, and concentration that 
would make it difficult him to function adequately on a job.  
The diagnosis was generalized anxiety disorder with history 
of psychophysiologic gastrointestinal and musculoskeletal 
symptoms.

A statement from the veteran's daughter, received in April 
1998, indicates his service connected disability was getting 
worse.  She indicated he couldn't stand to be involved in 
family activities and had difficulty dealing with small 
children.  A statement from the veteran's grandson, received 
in May 1998, notes the veteran had difficulty with groups and 
avoided crowds.  He indicated the veteran would not attend 
family occasions due to his nervous condition. 

The report of a February 2000 VA mental disorders examination 
notes the veteran was 82 years old and claimed he worked most 
of his life in a sawmill.  He indicated that he was anxious 
and crowds made him nervous.  The veteran indicated his sleep 
was good.  He had some problem with memory and his grandson 
indicated he was a bit forgetful.  The veteran indicated he 
drove to the store and spent some time with friends.  He also 
indicated that his emotional stated had stayed pretty much 
the same.  The report notes the veteran had significant 
physical problems of recurrent adenocarcinoma of the prostate 
with radical prostatectomy in 1992 and five vessel coronary 
artery bypass graft in 1996.  The report indicates the 
examiner reviewed the prior examination reports in the claims 
file.

The current clinical evaluation report notes the veteran was 
alert and cooperative but appeared somewhat frail.  He 
answered questions but did not volunteer much information.  
There was no looseness of association or flight of ideas, and 
no bizarre motor movements or tics.  His mood was tense but 
his affect was appropriate.  There were no delusions, 
hallucinations, ideas of reference, or suspiciousness.  He 
was oriented but showed some impairment of immediate recall 
and general fund of knowledge.  The veteran showed some 
difficulty and took time to tell the examiner how many 
children he had and he could recall the president's name but 
not other presidents.  The diagnoses were generalized anxiety 
disorder and mental retardation.  The examiner commented 
that, under the old rating criteria, the veteran had a 
moderate amount of impairment to establish and maintain 
effective wholesome relationships with people and had some 
industrial impairment.  The examiner also commented that the 
under new rating criteria, the veteran's rating would be 30 
percent, with occupational and social impairment with 
decreased work efficiency and intermittent periods of the 
inability to perform occupational tasks although generally 
functioning satisfactorily in routine behavior, self care, 
and conversation.  The examiner indicated the veteran 
continued to have symptoms of anxiety, and some mild 
concentration and memory impairment.  Additionally, the 
examiner noted that the veteran's essential diagnosis 
remained unchanged since it was established many years 
earlier and that his primary emotional condition had rendered 
him less capable in adapting and dealing with his significant 
current medical problems.

Analysis

Initially, the Board notes that during the pendency of the 
veteran's claim and appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted, as Public Law No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  This new statute amended and 
clarified VA's duty to assist claimants in the development of 
the facts relevant to their claims, and is applicable to 
claims pending at the time of its enactment, including the 
present claim before the Board.  Accordingly, the Board must 
assess whether the development of the veteran's claim and 
appeal has been sufficient to meet the enhanced obligations 
embodied in the VCAA.

The veteran has received VA examinations, the latest being in 
February 2000.  The July 1995 statement of the case and the 
January 1996 and the December 2000 supplemental statements of 
the case advised the veteran of the contents of the medical 
evidence and that the evidence did not provide findings 
sufficient to grant the benefits sought.  The May 1997 remand 
from the Board and a June 1997 letter from the RO to the 
veteran requested that the veteran identify both VA and non-
VA medical care providers.  In response to this request, a 
statement from a private physician was received.  The Board's 
September 1998 remand and an October 1998 VA letter from the 
RO to the veteran again requested that the veteran identify 
both VA and non-VA medical care providers.  The veteran 
identified one private physician, and the RO requested 
records from that doctor, which were received.

In addition, records from the VA Medical Center at Salisbury, 
North Carolina, were requested, but that facility indicated 
that it had no medical records for the time of the veteran's 
claim and appeal.  The December 2000 supplemental statement 
of the case advised the veteran that the records received 
from the private physician were not adequate for evaluation 
purposes.  In a December 2000 statement, the veteran 
indicated there was nothing to add to his appeal.  The 
veteran has not identified specific additional evidence 
relevant to his claims that has not already been sought and 
associated with the claims file.  Accordingly, the Board 
finds that the notification and duty-to-assist provisions 
mandated by the Veterans Claims Assistance Act of 2000 have 
been satisfied in this case.  Public Law No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).

The veteran's representative has asserted that the veteran's 
claim should again be remanded, since the examiner for the 
February 2000 VA examination did not provide a global 
assessment of functioning (GAF) score, as requested by the 
Board in its September 1998 remand.  However, the examiner 
did offer opinions as to the degree of impairment in terms 
consistent with the old and revised psychiatric rating 
criteria.  These opinions as to the degree of social and 
industrial impairment addressed the overall level of 
functioning, which serves the same purpose as a GAF value.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th. ed.) (DSM-IV).  Accordingly, the Board's September 1998 
remand was substantially complied with, and there is no need 
to again remand this case to the RO for additional 
examination of the veteran.  Cf. Stegall v. West, 11 
Vet.App. 268 (1998).

Anxiety reaction

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2000) 
(Schedule).  The disability ratings are based upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Mental deficiency is not a disease or injury for disability 
compensation purposes.  38 C.F.R. § 4.9 (2000).

The rating criteria of Diagnostic Code 9400, for generalized 
anxiety disorder, in effect at the time of veteran initiated 
his claim provide that the disability will be rated under the 
criteria for psychoneurotic disorders.  These criteria 
provide that a 10 percent rating is warranted where emotional 
tension or anxiety is productive of mild social and 
industrial impairment.  A 30 percent rating is warranted 
where the psychoneurotic symptoms produce reduction in 
initiative, flexibility, efficiency, and reliability levels 
to produce definite industrial impairment.  A 50 percent 
rating would be appropriate if the disorder is productive of 
considerable industrial impairment and a 70 percent rating is 
warranted if the disorder is productive of severe industrial 
impairment based on the veteran's ability to interact on both 
a social and industrial level, as confirmed by current 
clinical findings.  A 100 percent rating is appropriate when 
the attitudes of all contacts result in virtual isolation in 
the community, there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, and the veteran is demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9400 
(1996).

Unlike certain physical disorders that have clear-cut 
manifestations that either meet or do not meet the schedular 
criteria, the evaluation of psychiatric disorders involves a 
significant degree of judgment.  Impairment of social 
adaptability, in itself, the history and complaints provided 
by the veteran, or the characterization of the severity of 
impairment by an examiner or treating physician is not 
determinative.  It must be shown that industrial impairment 
is the result of actual manifestations of the service-
connected psychiatric disorder.  The severity of a 
psychiatric disability is based upon actual symptomatology, 
as it affects social and industrial adaptability.  Social 
inadaptability is to be evaluated only as it affects 
industrial adaptability.  Two of the most important 
determinants of disability are time lost from gainful 
employment and decrease in work efficiency.  38 C.F.R. 
§§ 4.126, 4.129, 4.130 (1996).  

In Hood v. Brown, 4 Vet.App. 301 (1993), the U.S. Court of 
Veterans Appeals stated that the term "definite," as set 
forth in 38 C.F.R. § 4.132 (Diagnostic Codes 9400 through 
9411) was qualitative in character, unlike the other terms 
used to ascertain the level of severity of a psychiatric 
disability, which were quantitative in character.  The Court 
invited the Board to construe the term "definite" in such a 
manner that would quantify the degree of impairment 
contemplated by that term for purposes of meeting the 
statutory requirement that the Board articulate reasons and 
bases for its decision.  38 U.S.C.A. § 7104(b)(1) (West 
1991).

In a precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed, for 
the purpose of determining the severity of a psychiatric 
disability, as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
impairment that is "more than moderate but less than 
large."  VAOPGCPREC 9-93 (11-9-93).  The Board is bound by 
this interpretation.  38 U.S.C.A. § 7104(c) (West 1991).  

On November 7, 1996, newly promulgated rating criteria for 
psychiatric disorders became effective.  61 Fed. Reg. 52,695 
(1996).  Under the criteria of Diagnostic Code 9400 for 
generalized anxiety disorder, a 10 percent rating is 
warranted where there is occupational and social impairment 
due to mild or transient symptoms which decreases work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms are 
controlled by continuous medication.  

A 30 percent rating is appropriate where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent disability rating is appropriate where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (2000).

As noted, during the pendency of the veteran's claim, the 
psychiatric rating criteria were revised.  The veteran is 
entitled to have his claim evaluated under both the old and 
the new criteria, and have to criteria most favorable to his 
claim applied.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  
Therefore, both the old and the new psychiatric rating 
criteria will be considered.

The rating criteria in effect at the time the veteran 
initiated his claim address the overall level of impairment 
due to the psychiatric disorder.  The July 1994 VA 
examination report notes the veteran appeared alert and was 
oriented.  He was restless, and his insight and judgment were 
somewhat limited.  The April 1995 VA examination report also 
notes the veteran appeared restless, he was well oriented, 
and insight and judgment appeared adequate.  Verbal 
productivity was somewhat decreased.  These reports do not 
provide an opinion as to the overall level of functioning or 
an opinion as to the employability of the veteran.  However, 
the reports do not show symptoms resulting in virtual 
isolation in the community or that border on gross 
repudiation of reality, or cause unemployability to warrant a 
100 percent disability rating.  

The report of the September 1997 VA examination notes the 
veteran appeared alert and was cooperative.  Orientation, 
memory, insight, and judgment were adequate.  The examiner 
indicated that the veteran described deficiencies that would 
make it difficult for him to function adequately on the job.  
However, the examiner did not indicate that the veteran's 
psychiatric disorder caused him to be unemployable.  
Additionally, the symptoms described do not result in virtual 
isolation in the community or border on gross repudiation of 
reality to warrant a 100 percent rating.  Furthermore, the 
examiner did not offer a further opinion as to the degree of 
overall impairment caused by the veteran's anxiety disorder.  

In the June 1998 written brief presentation by the veteran's 
representative, the representative asserted that the prior VA 
examination reports were inadequate, and requested that the 
case be remanded for further examination of the veteran.  The 
Board agreed, and in September 1998 remanded the case to the 
RO for further examination of the veteran.

The report of the February 2000 VA examination indicates the 
veteran was alert, cooperative, had appropriate affect, and 
was oriented.  There was no looseness of association or 
flight of ideas, and no bizarre motor movements or tics.  
There were also no delusions, hallucinations, ideas of 
reference, or suspiciousness.  The report does note he was 
tense and there was some impairment of immediate recall and 
general fund of knowledge.  This report does not show 
psychiatric symptoms that result in virtual isolation in the 
community or that border on gross repudiation of reality.  
Further, this examination report does not indicate that the 
veteran was unemployable due to his anxiety.  Rather, the 
report indicates there was a moderate amount of social 
impairment and some industrial impairment.  This examination 
report is considered persuasive, since the prior examination 
reports were considered inadequate and this report provided 
detailed findings and related them to the past history shown 
in the claims file.  Therefore, the Board concludes that the 
veteran's anxiety reaction causes moderate impairment.

Under the psychiatric rating criteria in effect at the time 
the veteran initiated his claim, mild impairment warrants a 
10 percent disability rating.  Moderate impairment is not 
defined in the Schedule.  However, it is greater than mild 
impairment but less than definite impairment.  See VAOPGCPREC 
9-93.  Since definite impairment warrants a 30 percent 
disability rating, moderate impairment is something less than 
a 30 percent rating but greater than a 10 percent disability 
rating.  Accordingly, since the veteran's psychiatric 
impairment is moderate, under the psychiatric rating criteria 
in effect at the time the veteran initiated his claim, the 
impairment does not rise to the level of impairment to 
warrant a disability rating greater than the currently 
assigned 50 percent rating.  38 C.F.R. §§ 4.126, 4.129, 
4.130, 4.132, Diagnostic Code 9400 (1996).

The July 1994 VA examination report notes the veteran 
reported severe shakiness, restlessness, gastrointestinal 
symptoms, and musculoskeletal symptoms including feelings of 
tension and pain in the head.  The report notes the veteran 
appeared alert and was oriented.  He was restless, and 
insight and judgment were somewhat limited.  The April 1995 
VA examination report notes the veteran gave a history of 
anxiety, tension, restlessness, difficulty concentrating, and 
periods of depression.  He was well oriented, and insight and 
judgment appeared adequate.  The report notes he appeared 
restless and verbal productivity was somewhat decreased.  The 
report of the September 1997 VA examination notes the veteran 
reported marked nervous symptoms including anxiety, 
restlessness, depression, and difficulty concentrating, and 
poor relationships with other people including any sort of 
family gathering.  He indicated that noise or confusion 
caused a marked increase in anxiety with episodes of shaking 
and tension.  The report indicates the veteran was alert and 
cooperative.  Orientation, memory, insight, and judgment were 
adequate.  

These findings show that routine behavior and self care were 
normal.  The July 1994 examination report only notes insight 
and judgment were limited.  The April 1995 report notes his 
verbal productivity was somewhat decreased.  Both the July 
1994 and April 1995 examination reports note he was restless.  
The September 1997 VA examination report notes the veteran 
was tense and tremulous.  As noted, the veteran reported to 
examiners that he had tension, anxiety, restlessness, 
difficulty concentrating.  These findings show the veteran 
had anxiety and that his symptoms satisfied the criteria for 
a 30 percent disability rating.  The evidence does not show 
flattened affect, disturbed speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short and long term memory, or impaired 
judgment and abstract thinking.  

As noted, in June 1998 the veteran's representative asserted 
that the prior VA examination reports were inadequate and 
requested that the case be remanded for further examination.  
The Board agreed and in September 1998 remanded the case to 
the RO for further examination of the veteran.  The February 
2000 VA examination report notes the veteran indicated he was 
anxious and crowds made him nervous.  He also admitted to 
being forgetful but indicated he slept well.  The report does 
not show difficulty with routine behavior or self care.  The 
report does note the veteran's mood was tense which may be 
considered a disturbance in mood.  He also showed some 
impairment of immediate recall and general fund of knowledge.  
This may be considered mild memory loss.  Conversation was 
satisfactory.  The examiner also indicated there were 
intermittent periods of the inability to perform occupational 
tasks.  With the exception of the mood disturbance, the 
symptoms shown more closely approximate the requirements for 
a 30 percent rating under the revised rating criteria.  The 
evidence does not show flattened affect, disturbed speech, 
panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short and long 
term memory, or impaired judgment and abstract thinking.  
Additionally, it is noted that the examination report notes 
the veteran was diagnosed with mental retardation.  However, 
such a condition is not considered to be a disability for VA 
compensation purposes and may not be used in assigning the 
disability rating.  38 C.F.R. § 4.9 (2000).

The veteran is currently rated as 50 percent disabled.  The 
evidence does not show suicidal ideation, obsessional 
rituals, near continuous panic, impaired impulse control, 
disorientation, neglect of appearance or hygiene; or 
illogical, obscure, or irrelevant speech to warrant a 
disability greater than 50 percent.  As noted, the veteran's 
symptoms more closely approximate the requirements for a 30 
percent rating under the revised rating criteria.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2000).

The veteran's daughter and grandson have indicated that the 
veteran avoided family situations and that his disability was 
getting worse.  However, as lay persons, and with all due 
respect for their sincere interest in the veteran's welfare, 
these individuals are not qualified to render opinions as to 
the degree of impairment due to a psychiatric disorder.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  It is also 
noted that the veteran indicated to the examiner at the 
February 2000 VA examination that he did spend some time with 
friends.  Additionally, while social impairment is to be 
considered in evaluating mental disorders, the evaluation 
shall not be assigned on the basis of social impairment.  
38 C.F.R. § 4.126(b) (2000).  Rather, the disability is to 
reflect impairment in occupation functioning in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Therefore, the 
statements from the veteran's daughter and grandson to not 
provide probative evidence to warrant a greater disability 
rating for the veteran's anxiety.

The veteran's anxiety is currently rated as 50 percent 
disabling, which evaluation has been in existence since 1972.  
At the February 2000 VA examination, the veteran indicated 
that his symptoms had pretty much stayed the same.  The 
medical evidence shows the anxiety symptoms do not warrant a 
disability rating greater than the 50 percent rating 
currently assigned.  Accordingly, the preponderance of the 
evidence is against the veteran's claim for an increased 
disability rating for anxiety reaction.  

Unemployability

The consideration of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
disability under differing diagnoses, is to be avoided.  
38 C.F.R. § 4.14 (2000).

Total disability ratings for compensation may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  If there is only one service 
connected disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.   The 
following will be considered as one disability: (1) 
Disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.  38 C.F.R. § 4.16(a) (2000).

Where a veteran is unemployable due to service-connected 
disability but fails to meet the percentage standards for a 
finding of unemployability, the case shall be submitted to 
the Director of the Compensation and Pension Service, for 
consideration of an extra-schedular rating due to individual 
unemployability.  38 C.F.R. § 4.16(b) (2000).

Age may not be considered as a factor in evaluating service-
connected disability. In service-connected claims, where 
unemployability is associated with advancing age or 
intercurrent non-service-connected disability, may not be 
used as a basis for a total disability rating for 
compensation purposes.  38 C.F.R. § 4.19 (2000).

The veteran has a single service-connected disability.  As 
exhaustively discussed above, that disability is not more 
than 50 percent disabling.  Accordingly, the veteran does not 
meet the percentage requirements of the Schedule for a rating 
of total disability for compensation purposes due to 
individual unemployability.  38 C.F.R. § 4.16(a) (2000).

The record indicates the veteran does not work.  The June 
1994 VA examination report notes the veteran indicated he 
stayed home most of the time.  The September 1997 VA 
examination report notes the veteran indicated he retired 
some years earlier because of his symptoms including 
nervousness and difficulty concentrating, and gave no history 
of recent employment.  The report notes that, based upon the 
difficulties described by the veteran, it would be difficult 
for the veteran to function adequately on the job.  However, 
this report does not state that the veteran was unemployable, 
but rather indicates that it would be difficult for him to 
function.  The purpose of VA disability compensation is to 
compensate veterans for the impairment in civil occupations 
caused by disability.  38 U.S.C.A. § 1155 (West 1991).  As 
noted above, the veteran's anxiety disorder warrants no more 
than a 50 percent disability rating.

In June 1998, the representative asserted that the prior VA 
examination reports were inadequate, and requested that the 
case be remanded for further examination of the veteran.  The 
Board agreed, and remanded the case to the RO in September 
1998.  The resulting February 2000 VA examination report does 
not show that the veteran is unemployable.  Rather, the 
examiner commented that the veteran's psychiatric symptoms 
produced some industrial impairment with decreased work 
efficiency and intermittent periods in the inability to 
perform occupational tasks.  This does not constitute 
unemployability.

At the time of the February 2000 VA examination, the veteran 
was 82 years old, and the examiner commented that the veteran 
appeared somewhat frail.  However, advancing age may not 
considered in assigning disability ratings in compensation 
cases.  38 C.F.R. § 4.19 (2000).  The veteran also has 
significant other medical problems, including having 
undergone coronary artery bypass surgery, and recurrent 
adenocarcinoma of the prostate with a radical prostatectomy.  
However, those conditions are not service-connected, and may 
not be considered in assigning the service-connected rating, 
including a rating for unemployability.  38 C.F.R. § 4.14 
(2000). 

The veteran has asserted that he does not work due to his 
service-connected disability.  However, this is not supported 
by competent medical evidence.  The record indicates that the 
veteran is of advanced age and has significant other 
disabilities that are not service-connected and that may not 
be considered in assessing his ability to work.  Therefore, 
the evidence of record does not show that the veteran is 
unemployable due solely to his service-connected disability, 
and there is no need to submit this case to the Director of 
the Compensation and Pension Service for consideration of an 
extra-schedular rating due to individual unemployability.  
38 C.F.R. § 4.16(b) (2000).

In summary, the veteran does not meet the schedular 
requirements for consideration of a total disability rating 
due to individual unemployability.  The medical evidence also 
does not show that he is unemployable due to his service 
connected disability.  Accordingly, the preponderance of the 
evidence is against the veteran's claim for a total 
disability rating for compensation purposes due to individual 
unemployability.


ORDER

1.  Entitlement to an increased disability rating for anxiety 
reaction is denied.

2.  Entitlement to a total disability rating due to 
individual unemployability is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

